779 F.2d 29
Gabriel Salgado FUENTES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 83-7662.
United States Court of Appeals,Ninth Circuit.
Dec. 23, 1985.

Teresa Bright, Redwood City, Cal., for petitioner.
Dept. of Justice, Marshall Tamor Golding, Washington, D.C., for respondent.


1
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, and BRUNETTI.

ORDER

2
Upon a vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.  765 F.2d 886.